DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US 2010/0203970 to Hope (hereinafter Hope).
Regarding claims 1, 11, and 12, Hope teaches an apparatus, method, and non-transitory computer-readable recording medium having recorded thereon a program that causes a computer to be connected to a log storage apparatus which is configured to store a log of a game (e.g., recorded data 105 collected as a result of game play; see at least abstract and par. 40) to execute:
 acquiring the log (e.g., accessing the recorded data 105 for conversion into a narrative data structure 170; see par. 52); 

generating story content to be appreciated by a user by arranging the generated natural sentence and one or more game-related contents that are related to the log (e.g., the recorded data 105 may be converted into natural-language text before insertion into the placeholders 182 of the narrative data structure 170 in par. 56; see also par. 57 for improving readability of narrative). 
Regarding claim 2, Hope teaches wherein generating the story content includes arranging each of one or more game-related contents in proximity to the natural sentence that corresponds to the log related to an in-game timing in proximity to an in-game timing related to the game-related content (e.g., “the electronic device 12 may read the recorded progress 132 and corresponding recorded character information 138, recorded dialogue 146, recorded results 148, recorded metrics 150, and any other recorded performance 152 cross-referenced with the progress 132 to determine the point or time of the videogame 130 at which the data was recorded. This information may be used, either alone or in combination with the placeholders 182, to determine the insertion of the recorded data 105 into the narrative data structure 170. For example, recorded progress 132 indicating character information 138 correlating to the beginning of the user's play of the videogame 130 (and/or the story of the videogame 130) may be used to control insertion of such character information into the first section 172 (e.g., beginning) of the narrative data structure 170. Similarly, recorded progress 132 indicating character information 138 correlating to the end of the user's play of the 
Regarding claim 3, Hope teaches the program further causes the computer to execute extracting a priority log having had a major influence on progress of the game (e.g., a “success” in par. 54; see also specific achievements in par. 50) from the log, wherein generating the story content includes arranging the game-related content that is related to an in-game timing in proximity to an in-game timing related to the priority log in proximity to the natural sentence that corresponds to the priority log (see above with respect to pars. 56-58). 
Regarding claim 4, Hope teaches the program further causes the computer to execute acquiring a weight of each log, wherein generating the natural sentence includes adjusting a natural sentence to be generated in accordance with the acquired weight of each log (e.g., a numerical health value of the recorded character information 138 may be compared to a threshold and natural-language text may be substituted for the numerical health value; see par. 56). 
Regarding claim 5, Hope teaches wherein generating the natural sentence includes generating the natural sentence using a log having a weight that is equal to or heavier than a predetermined weight among the log (e.g., a numerical health value of the recorded character information 138 may be compared to a threshold and natural-language text may be substituted for the numerical health value; see par. 56). 
Regarding claim 6, Hope teaches wherein generating the natural sentence includes adjusting, for each log, at least any of a length or diction of each portion which 
Regarding claim 7, Hope teaches wherein generating the natural sentence includes adjusting, in accordance with a weight added to each log, at least any of a length or diction of each portion which corresponds to each log among the natural sentence to be generated (e.g., a numerical health value of the recorded character information 138 may be compared to a threshold and natural-language text may be substituted for the numerical health value; see par. 56). 
Regarding claim 8, Hope teaches wherein the game-related content includes a game image, and generating the story content includes generating illustrated story content by arranging the generated natural sentence and one or more game images that are related to the log (e.g., screenshots 158 may be added to the text portions of the story in par. 49). 
Regarding claim 10, Hope teaches wherein the game is a multi-player game to be played by a plurality of players, the log includes a message input by each player of the plurality of players (e.g., “choices 144 may include dialogue choices, such as a dialogue branch (e.g., during interaction with player characters or non-player characters)… Each choice 144 and any data relating to the choice may be written to the recorded data 105” in par. 46), and generating the natural sentence includes incorporating a text based on the message into the natural sentence to be generated as the natural sentence included in a conversation carried out by at least one character 
The Examiner notes that several other portions of the Hope reference may be applicable to the instant claims.  The portions of the reference cited herein are exemplary and non-limiting.  Other portions may be cited in future correspondence.  Applicant should consider the entirety of the Hope reference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hope in view of US 2016/0220903 to Miller et al. (hereinafter Miller).
Regarding claim 9, Hope teaches the invention substantially as described above, including the production of electronic books (e-books) which are multimedia representations of books to be presented on a computer.  Hope lacks in explicitly teaching wherein the game-related content includes game music, and generating the story content includes generating story content accompanied by background music by arranging the generated natural sentence and one or more pieces of game music that are related to the log.  
In a related disclosure, Miller teaches a similar system and method for creating storybooks based on user interactions within a virtual environment (title).  More .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715